Title: From John Adams to Jean de Neufville & Fils, 24 November 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Amsterdam Nov. 24. 1781
Gentlemen

I have received your favour of this days date, together with four thousand florins in cash, 175 being deducted for the 7 Coopons of Interest paid being the amount of four obligations of the United States, disposed of by you. I received at the Same time two obligations with their Coopons, and Seven Coopons for the first half years Interest paid by you. I recd yesterday, by Mr. Thaxter one hundred and forty five obligations, with the Coopons, Signed by me.
If any opportunity should present of disposing of any more, you may find them here, at any time. I should be obliged to you Gentlemen, if you would let me have the Account of your Charges, Commissions &c, which shall be paid immediately.

I have the Honour &c

